DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1-10, 19 and 21-23 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed inventions are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
With respect to step 1, Independent claim 1 recite an “electrically driven agitator” and “electrical heating element” thus satisfying Step 1 of the Patent Office’s eligibility guidance test. 
With respect to step 2a of the eligibility test and whether the claims are directed to a judicial exception (Prong 1) and whether the judicial exception is integrated into a practical application (Prong 2).  The examiner notes that judicial exception may comprise mental processes, i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  It is noted the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea.  In the instant case, under its broadest reasonable interpretation, the claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.
Further, claims can recite a mental process even if they are being claimed as being performed on a computer.  Generically reciting a processor may still recite a mental process even though the claim limitations are not performed entirely in the human mind.
In the instant case the mere nominal recitation of the “integrated control unit” does not take the claim limitations out of the mental process because in this case imposes no limits on a specific parameter, the claims require mere data gathering steps to identify a variable and do not add any meaningful limits and merely encompasses the user manually adding or deleting from a grocery list, i.e. purchasing list.  The “control unit” is used in their conventional way of gathering data and determining recipe specific list of ingredients which can be performed mentally, such as generating a grocery list, or generating a grocery list from an outside paper source such as from a cook book or hand written notes as specifically taught by 
The claims merely encompass the abstract ideas of comparing new and stored information and to identify options and/or using categories to organize, store and display information such as is known with paper cook books relative a desired recipe.  The claims cover performance of the limitation in the mind but for the recitation of generic “integrated control unit”, thus it is still in the mental processes grouping since the claim limitation can be performed in the mind. The data gathering steps, i.e. a purchasing list is insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application since mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to perform an abstract idea as opposed to by hand as is common and notoriously known by manually crossing out an ingredient which is not needed or crossing out an ingredient which has been purchased thus providing the notoriously known advantage of saving time and additional trips to the grocery store as taught by Ringham (par. 0008) relative needed ingredients (par. 0008) and not needed ingredients by simply unchecking items that are already on hand as further taught by Ringham (par. 0008).
More broadly, the claims are directed to limitations which can be performed in the mind, such as accessing paper cook books or an outside paper source as recognized by Ringham (par. 0033).  The claimed recipe specific ingredients are not limited and encompass merely identifying a recipe from a cookbook and determining a current supply of ingredients which is not outside capabilities which can be performed in the mind.
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).  If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed 
In addition with respect to step 2A, the examiner notes that in addition to mental processes capable of being performed in the human mind, the judicial exception further may comprise mathematical concepts, relationships, formulas, equations and calculations.  Applicants claims recite a method of “wherein the purchasing list is configured to be supplemented by the user to add further ingredients to the purchasing list in addition to the ingredients of the recipe-specific list of ingredients”.  However imposes no limits on a specific parameter, amount or type, the claims require mere data gathering steps to identify a variable, i.e. recipe specific ingredients and do not add any meaningful limits.  As such, Applicant’s claims further fail the eligibility test of step 2A, prong 1.
With regard to Prong Two, the Guidance states that a judicial exception in conjunction with a particular machine that is integral to the claim provides reasonable integration into a practical application. However, if an element does not more than link a judicial exception to a particular field of use, then the judicial exception may not be integrated into a practical application. As explained below, the Examiner finds that Applicant’s recitation of a generic kitchen appliance comprising a driven agitator and heating element fails to provide sufficient specificity to be integrated into a practical application, thereby failing the eligibility test of Step 2A, Prong Two.
Turning to Step 2B, the Examiner evaluates whether the claim provides an inventive concept. While the application of a judicial exception by or with a particular machine is an important clue in determining claim eligibility, it is not a transformative test. See MPEP 2106.05(b). In Parker v. Flook, the Supreme Court held that “a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.” Parker v. Flook, 427 U.S. 584, 595, n18 (1978).  The MPEP sets forth some relevant factors in determining whether a machine-implemented method satisfies subject matter eligibility: the particularity of the machine, whether the machine implements the steps of the method, and whether the involvement of the machine is extra-solution activity or a field of use. See MPEP 2106.05(b). 
With regard to the particularity of the machine, Applicant recites a generic kitchen appliance with an agitator and heating element which is insufficient to provide an inventive concept.  Applicant’s Specification does not distinguish between specific appliances and encompasses several different types of kitchen appliances with electrical driven agitators such as fans or agitators including blenders, heated blenders, inductions cookers, expresso machines and convection ovens and air fryers.  The claimed kitchen appliance is not claimed to perform any food perfection step, the recipe specific ingredients do not define an appliance and is merely a field of use as opposed to a particular machine.  In addition the claimed agitator and heating element are not claimed as a single apparatus and merely 
While use of a machine to accomplish a claimed “automated processing” may provide an inventive concept, Applicant’s generic kitchen appliance is merely a machine on which the method operates. As indicated above, the “kitchen appliance” is not required to perform any steps and merely encompass a processor that directs pre-solution activity, i.e. desired ingredients. The kitchen appliance is merely a machine on which the control operates, failing to provide significantly more than an abstract idea.
The additional claim element(s) of  an electrically driven agitator and electrical heating element as taught by Buehler and “a user interface”, “an external receiving device” and “a display unit which displays the purchasing list and which is configured as a touch display to enable a user to edit the purchasing list via the display unit” as taught by Ringham (20090083327) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself since the claims are mere pre‐solution activity that could be attached to almost any list of ingredients by merely following a recipe as taught by Ringham. By failing to explain how the process variable is selected, integrate into any specified cooking process or appliance, or specify a cooking of a food, the claim fails to improve the recited technological field. The steps merely automate paper recipes and ingredient selection to provide a known result, i.e. recipe specific ingredients and do not add any meaningful limits on use of the ingredients, either manual or automated.  Taken alone or as an ordered combination, these additional elements do not amount to a claim as a whole that is significantly more than the exception. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp. vs. CLS).
Claims drawn to judicial exceptions are not made patent eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192, n14 (1981). Applicant’s recitation of a patent ineligible abstract idea of “a kitchen appliance” is an attempt to limit the use of an abstract idea to a particular field of use, rendering the claims ineligible for patent protection. See MPEP 2106.05(h).
Following the Revised Patent Subject Matter Eligibility Guidance from the Office, Applicant’s invention is unpatentable under § 101.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler (20050193901) in view of Ringham et al. (20090083327).
Buehler teaches a kitchen appliance for the at least partially automated processing (par. 0431, 0436) of recipes (par. 0439), comprising an electrical functional unit (par. 0151) for processing ingredients when processing the recipes (par. 0151, 0431).
The electrical functional unit (par. 0431) comprising an electrically driven agitator for mixing ingredients (fig. 15a, 0200, 0193) and an electrical heating element (fig. 15a, par. 0200, 0193) for heating ingredients (par. 0193, 0200), such that the functional unit is configured to automate some or all of the steps involved in processing the recipes (par. 0236; par. 0476-0477).
the kitchen appliance further comprising:
A user interface (par. 0460) for detecting a user input (par. 0461), an integrated control unit (par. 0462), by means of which at least one recipe can be selected as a 
Buehler teaches control system programs that evaluates desired recipes relative ingredient supply and providing a printed shopping list based on which ingredients are needed (par. 00472) and thus one of ordinary skill in the art would have been motivated to look to the art of interactive recipe preparation using shopping lists and more specifically recipe selection evaluated relative ingredient supply as taught by Ringham and desired by Buehler.
Thus since Buehler recognizes and teaches recipe specific ingredients and providing a shopping list of needed ingredients for future determined meal planning (par. 0472) and since Ringham teaches a same shopping list as determined by recipe specific ingredients.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide the user with option of adding additional ingredients in addition to the ingredients of the recipe specific list of ingredients as taught by Ringham (par. 0031) for its art recognized purpose of providing a user with a shopping list which is not limited to only a single meal but for future planning purposes additional ingredients which may be needed for additional pre-planned meals as taught by Ringham and desired by Buehler.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide additional ingredients as is notoriously known of shopping lists thus providing a list which is not limited to a single meal but provides for menu planning thus providing the notoriously known advantage of saving time and additional trips to the grocery store as taught by Ringham (par. 0008).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the ability to provide an automated purchasing list as taught by both and the ability to edit a purchasing list as is common and notoriously known by manually crossing out an ingredient which is not needed or crossing out an ingredient which has been purchased and a user interface which includes a display unit which displays the purchasing list and which is configured as a touch display to enable the user to edit the purchasing list (par. 0031) via the display unit as taught by Ringham (par. 0035 last 4 lines touch screen) thus providing the notoriously known advantage of 
The purchasing list can be created by the integrated control unit as a function of predetermined packaging sizes (par. 0304; individual storage container; par. 0472 need to be restocked) of the ingredients (par. 0304).
A memory unit can be brought into communication connection with the integrated control unit (par. 0438; 0469), in which at least the selected recipe (par. 0438), at least one of a predefined recipe collection (par. 0438) or the purchasing list can be stored (par. 0472).
The user interface comprises a display unit (par. 0461) by means of which at least one of the recipe collection or the recipe-specific list of ingredients or the purchasing list can be displayed (par. 0462-0464).
Wherein at least two recipes can be selected via the user interface (par. 0463), wherein a recipe-specific list of ingredients can be determined in each case for each recipe by the integrated control unit (par. 0463), wherein each recipe-specific list of ingredients can be processed in at least one of a separate purchasing list (par. 0463 recipe specific) or the recipe-specific lists of ingredients can be combined in the purchasing list by the integrated control unit (par. 0472; multiple).
The integrated control unit is designed to interpret the selected recipe in such a way that the recipe-specific list of ingredients of the selected recipe can be extracted (par. 0463; flagged).
The integrated control unit is designed to store a recipe history in the memory unit (par. 0464; favorites; par. 0472; inventory), the recipe history comprising previously selected recipes (par. 0464, 0472), and the integrated control unit can determine, as a function of the recipe history, a need for ingredients from the recipe-specific list of ingredients for the purchasing list (par. 0472).
The integrated control unit is designed to trigger an order automatically by sending at least part of the purchasing list via the device interface (par. 0472).
The packaging sizes are being automatically obtainable via a device interface (par. 0319).
With respect to claim 8, since Buehler teaches a control system which can offer the user a list of possible of dishes (par. 0463) and since Buehler recognizes and alerts the user of the status of the ingredient (par. 0472).  It would have been obvious to one of 
With respect to claim 9, Buehler teaches measurement of ingredients specific to recipes using a scale (par. 0347-0348) in addition to teaching the device is set according to location (par. 0455).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired presentation of recipe information as taught by both such as in the instant case such as a control unit designed to automatically convert a unit of measurement of ingredients of the selected recipe as a function of a region for the purchasing list as taught by Ringham (par. 0021 last 4 lines) thus providing the advantage of presenting the user with measurement recognizable due to a region specific standards such as Metric as further taught by Ringham (par. 0021 last 4 lines ).
With respect to claim 21, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the ability to provide an automated purchasing list as taught by both and the ability to edit a purchasing list as is common and notoriously known by manually crossing out an ingredient which is not needed or crossing out an ingredient which has been purchased and a user interface which includes a display unit to enable the user to edit the purchasing list (par. 0031) via the display unit as taught by Ringham (par. 0035 last 4 lines touch screen) thus providing the notoriously known advantage of adding further ingredients to the purchasing list thus saving time and additional trips to the grocery store as taught by Ringham (par. 0008) relative needed ingredients (par. 0008) and delete ingredients not needed by simply unchecking items that are already on hand as further taught by Ringham (par. 0008)
The electrically driven agitator and the electrical heating element are arranged at a cooking vessel (fig. 15a).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler (20050193901) in view of Ringham et al. (20090083327) and Wolfe (8122815).
Though silent to wherein the electrically driven agitator and the electrical heating element are arranged at a bottom of the cooking vessel, Buehler teaches both for the same purpose of stirring and cooking food thus one of ordinary skill in the art would have been motivated to look to the art of stirring and cooking devices as taught by Wolfe.
Thus since both teach the same heating and agitating components relative the vessel, and since Wolfe teaches it is know to provide the same taught agitator and heating elements relative the bottom of the cooking vessel as opposed to the top and since applicants claims do not require any use of the apparatus but merely comprising.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the same agitator and heating element as taught by Buehler at the bottom of the cooking vessel since such is an obvious modification as taught by Wolfe for the same purpose of stirring and cooking food.
In addition since the kitchen appliance as claimed is not used but merely for processing.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the same agitator and heating element as taught by Buehler at the bottom of the cooking vessel since the mere placement of the same agitator and heating element as taught by Wolfe for the same purpose of stirring and cooking food would not produce unexpected or new results and since the placement of the agitator and heating element at the bottom of the vessel as taught by Wolfe, as opposed to the top as taught by Buehler would be an obvious matter of design choice relative a same appliance for stirring and cooking food as taught by both.

Response to Arguments
With respect to applicants urgings Buehler is silent to the lid being an integral part of the cooking vessel itself, it is initially noted the claims are silent to such, and merely require for processing ingredients.  The “appliance” is merely defined by an electrical driven agitator and an electrical heating element as taught by Buehler (par. 0200 and fig. 15a.)
With respect to applicants urging directed to the purchasing list, importantly Buehler teaches providing the user with a shopping list of ingredients defined by planned menus (par. 0472). 
 Buehler teaches control system programs that evaluates desired recipes relative ingredient supply and providing a printed shopping list based on which ingredients are needed (par. 00472) and thus one of ordinary skill in the art would have been motivated to look to the art of interactive recipe preparation 
Thus since Buehler recognizes and teaches recipe specific ingredients and providing a shopping list of needed ingredients for future determined meal planning (par. 0472) and since Ringham teaches a same shopping list as determined by recipe specific ingredients.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide the user with option of adding additional ingredients in addition to the ingredients of the recipe specific list of ingredients as taught by Ringham (par. 0031) for its art recognized purpose of providing a user with a shopping list which is not limited to only a single meal but for future planning purposes additional ingredients which may be needed for additional pre-planned meals as taught by Ringham and desired by Buehler.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide additional ingredients as is notoriously known of shopping lists thus providing a list which is not limited to a single meal but provides for menu planning thus providing the notoriously known advantage of saving time and additional trips to the grocery store as taught by Ringham (par. 0008).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the ability to provide an automated purchasing list as taught by both and the ability to edit a purchasing list as is common and notoriously known by manually crossing out an ingredient which is not needed or crossing out an ingredient which has been purchased and a user interface which includes a display unit which displays the purchasing list and which is configured as a touch display to enable the user to edit the purchasing list (par. 0031) via the display unit as taught by Ringham (par. 0035 last 4 lines touch screen) thus providing the notoriously known advantage of saving time and additional trips to the grocery store as taught by Ringham (par. 0008) relative needed ingredients (par. 0008) and not needed ingredients by simply unchecking items that are already on hand as further taught by Ringham (par. 0008)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792